Exhibit 99.1 1 This presentation includes forward-looking statements which reflect the Company’s current views with respect to future events and financial performance, but involve uncertainties that could significantly impact results. The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for such forward-looking statements. 2 Company Profile •Leading niche-oriented global provider of solutions and products for product recovery, pollution control, and fluid handling applications •Diverse, synergistic product offering •Strong global brand recognition •Approximately 40% of sales derived from recurring parts and consumables sales NYSE: MPR Met-Pro: Protecting our environment while serving business and industry around the world 3 Investment Highlights •Provider of green technologies for: –Air –Water •Market leader in numerous niche-markets •Strong balance sheet –High cash balance –Low debt •Strong cash flows from operating activities •Flexible manufacturing strategy –Minimizes growth constraints –Increases global sales competitiveness –Reduces risks during down turns •Experienced management team •Dividend paid for 36 consecutive years 4 Recent Events •Acquired the assets of Bio-Reaction Industries LLC –Patented biological technology –Complements existing technologies –Strengthens our “total air solutions” value proposition •Global Pump Solutions business unit receives largest pump order in its history, totaling $3.7 million •Announced a 10% cash dividend increase 5 Continuous Improvement •Accretive acquisitions, technology licensing and strategic business partnerships •Efficiency improvements and lower costs realized through: –“Lean” enterprise initiative –Global sourcing –More effective logistics –Flexible manufacturing strategy –Value engineering –Disciplined cost management •Increased global sales coverage •Invested in research and development –Producing new products –Improving existing products 6 Businesses Product Recovery/ Pollution Control 44.8% Filtration/ Purification 12.7% Fluid Handling 30.6% 7 International •Rapid industrialization of international markets represents significant growth opportunity FYE 2010 $19.6 Million 24.5% International Sales 75.5% U.S. Sales Europe 32.0% Asia 20.6% Canada 21.0% Africa & Middle East 13.0% Other 13.4% 8 Customers & Major Markets •Over 8,000 active customers –Well-diversified cross-section of industries including Fortune 1000 companies •Major markets include: –Pharmaceutical –Chemical/petrochemical –Food processing –Metal finishing –Saltwater aquariums –Refinery –Wood products –Semiconductor/electronics –Municipalities –Universities –Hospitals/public health –Government facilities No One Customer Accounts for More Than 10% of Met-Pro’s Business 9 Products from Single Units… Mefiag Filter System Fybroc FRP Pumps Strobic Air Patented Tri-Stack™ Fan Dean Metallic Pumps Sethco Thermoplastic Pumps Keystone Custom Filter Cartridges Pristine Water Treatment Chemicals 10 …to Large, Complex Systems Dean High Temperature Pumps Fybroc FRP Pumps Mefiag Filter Systems Duall Multi Component Hot Gas Scrubber System Flex-Kleen Dust Collectors Systems Rotary Concentrator and Recuperative Thermal Oxidizer Strobic Air Patented Tri-Stack™ Fans Bio-Reaction
